 Case 17-31042       Doc 468       Filed 10/11/18 Entered 10/11/18 13:47:05        Desc Main
                                    Document     Page 1 of 13




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION

In re:                                        :
                                              : CHAPTER 11
BAILEY’S EXPRESS, INC.,                       :
                                              : CASE NO. 17-31042(AMN)
                         Debtor.              :
                                              :
                                              :

                             AMENDED
 MOTION FOR AN ORDER UNDER 11 U.S.C. §§105(a), 363, AND 365 AND FEDERAL
  RULES OF BANKRUPTCY PROCEDURE 6004 AND 6006 AUTHORIZING AND
APPROVING (A) THE SALE OF THE DEBTOR’S COMMERCIAL REAL PROPERTY,
     FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES AND
                     (B) OTHER RELATED RELIEF

TO THE HONORABLE ANN M. NEVINS, UNITED STATES BANKRUPTCY JUDGE:

         David Allen, Plan Administrator (“Plan Administrator”) of the bankruptcy estate of

Bailey’s Express, Inc. (the “Debtor” or “Bailey’s”), by and through his undersigned counsel,

hereby respectfully moves this Court for an order pursuant to Sections 105(a), 363 and 365 and

Federal Rules of Bankruptcy Procedure 6004 and 6006, authorizing and approving (a) the sale of

the Debtor’s commercial real property located at 11 Industrial Park Road, Middletown,

Connecticut (the “Property”), free and clear of liens, claims, interests and encumbrances and (b)

other related relief (the “Motion”). In support thereof, the Plan Administrator respectfully

represents as follows:

                                       INTRODUCTION

         1.    On July 13, 2017 (the “Petition Date”), the Debtor filed a voluntary petition in

this Court commencing a case for relief under Chapter 11 of the Bankruptcy Code (the “Chapter

11 Case”).
 Case 17-31042        Doc 468      Filed 10/11/18 Entered 10/11/18 13:47:05           Desc Main
                                    Document     Page 2 of 13




       2.      This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of these cases and this Motion

in this district is proper under 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory predicates for the relief requested herein are Bankruptcy Code

Sections 105, 363(b) and (f), 365 and Rules 6004 and 6006 of the Federal Rules of Bankruptcy

Procedure.

                                         BACKGROUND

       4.      Bailey’s was a less than truckload carrier that provided shipping services across

the nation and was dedicated to helping Connecticut, Massachusetts and Rhode Island companies

market their products throughout the United States including Hawaii and Alaska. Bailey’s also

provided services to Mexico, Puerto Rico and Canada.

       5.      Bailey’s was in business since 1920 and until recent years has been financially

sound. Because of the downturn in the economy, the increased costs of doing business and the

new competition from businesses like Walmart and Amazon, which are now providing their own

direct shipping services, Bailey’s suffered substantial losses. Bailey’s was unable to pay its

debts as they come due and had to suspend shipping services. Bailey’s sought protection under

Chapter 11 for the purposes of working through its financial difficulties, restoring services and

reorganizing the business.

       6.      After exploring three opportunities to restart the business, the Debtor determined

that there was no realistic opportunity for a successful restart of the operations.




                                                  2
 Case 17-31042       Doc 468        Filed 10/11/18 Entered 10/11/18 13:47:05         Desc Main
                                     Document     Page 3 of 13




       7.      On November 9, 2017, the Debtor filed its Second Amended Plan of Liquidation

and Second Amended Disclosure Statement. The Disclosure Statement was approved by Order

of this Court on November 17, 2017.

       8.      On December 28, 2017 the Debtor filed a Second Amended Plan of Liquidation

as modified on December 28, 2017 (the “Plan”).

       9.      On January 12, 2018 the Court entered an Order confirming the Plan.

       10.     Pursuant to the Plan, David Allen was deemed the Plan Administrator for the

Debtor’s Estate.   The Plan Administrator assumed his duties as of January 26, 2018, the

Effective Date of the Plan.

       11.     The Plan grants certain powers and authorities to the Plan Administrator,

including the power and authority to liquidate and collect the remaining assets of the Debtor to

cash in accordance with the Plan.

       12.     On October 16, 2017, the Debtor applied to retain Trevor Davis Commercial Real

Estate, LLC as real estate broker (the “Broker”)to assist in the marketing and the sale of the

Property which application was approved by Order dated November 17, 2017. For its services,

the Broker will receive a commission of six percent (6%) of the purchase price, which will be

paid from the proceeds of the Sale at Closing, three percent (3%) of which will be paid to the

Purchaser’s Broker, NAI James E. Hanson.

       13.     Since its retention the Broker has engaged in a marketing process that has

generated interest from over ten parties interested in purchasing the Property.

       14.     After considering the alternatives, the Plan Administrator has determined that it is

of the best interests of the creditors to enter into a Real Estate Purchase Agreement dated



                                                3
 Case 17-31042         Doc 468     Filed 10/11/18 Entered 10/11/18 13:47:05             Desc Main
                                    Document     Page 4 of 13




September 26, 2018 (the “Purchase Agreement”) for the sale (the “Sale”) of the Property as set

forth in the Purchase Agreement to Accurate Logistics, LLC (the “Purchaser”) for a purchase

price of $395,000.00. The Purchaser has provided a good faith deposit of $39,500.

       15.       According to a Title Report dated September 14, 2018 the Connecticut

Development Commission, now known as the Department of Economic and Community

Development, recorded a mortgage in the amount of $3200 on June 5, 1973. On information

and belief this mortgage has been satisfied and will be released by the time of the sale of the

Property.    There are no other mortgages, liens or encumbrances, other than Permitted

Encumbrances, recorded on the Property.

       16.       The Plan Administrator has further determined that it is in the best interests of the

estate to conduct an auction to solicit higher and better bids for the Property on terms

substantially similar to those contained in the Purchase Agreement.

       17.       The proceeds of the Sale will be deposited in the distribution account (as that term

is defined in the Plan) and disbursed in accordance with the Plan. The assets remaining for the

Plan Administrator to administer are two adversary proceedings seeking the recovery of

preferential transfers, the collection of the claim against The John M. Hall Marital Trust and

enforcement of two default judgments entered in adversary proceedings commenced by the Plan

Administrator.

       18.       All non-essential records have been destroyed.          All other records will be

transferred to storage accessible to the Plan Administrator.




                                                   4
 Case 17-31042       Doc 468       Filed 10/11/18 Entered 10/11/18 13:47:05           Desc Main
                                    Document     Page 5 of 13




       19.     The Sale as set forth in the Purchase Agreement is in the best interests of the

Debtor’s bankruptcy estate, creditors and other parties in interest since the sale will maximize the

value received for the Property.

                                     RELIEF REQUESTED

       20.     By this Motion, the Plan Administrator seeks the entry of an order (the “Sale

Order”) authorizing the Debtor to sell the Property in accordance with the terms of the Purchase

Agreement entered into between the Debtor and the Purchaser, or to such other entity or entities

constituting a “Qualified Bidder” which shall submit a bid deemed by the Court to be the highest

and best offer (“Winning Bid”). The Debtor proposes to sell the Property to the Purchaser or to

the maker of the Winning Bid (the “Winning Bidder”), other than in the ordinary course of

business, free and clear of liens, claims, encumbrances and interests pursuant to 11 U.S.C.

§§105, 363(b) and (f) and Rules 6004 and 6006 of the Federal Rules of Bankruptcy Procedure.

       21.     The aforedescribed sale (the “Sale”) shall be subject to higher and better offers.

The Property shall be sold pursuant to the procedures to be established by the Bankruptcy Court

pursuant to its Order (a) Authorizing and Approving Bidding Procedures, (b) Scheduling Bid

Deadline, Auction Date and Sale Hearing, (c) Authorizing and Approving the Payment of a

Breakup Fee, (d) Approving the Form and Manner of Notice Thereof and (e) Granting Related

Relief, All in Connection with the Sale of the Property (the “Sale Procedures Order.”)

       22.     CREDITORS AND PARTIES IN INTEREST ARE ADVISED TO REVIEW

THE PURCHASE AGREEMENT FOR THE COMPLETE TERMS AND CONDITIONS

UPON WHICH THE PROPERTY WILL BE SOLD. THIS MOTION ONLY CONTAINS




                                                 5
 Case 17-31042        Doc 468     Filed 10/11/18 Entered 10/11/18 13:47:05             Desc Main
                                   Document     Page 6 of 13




A SUMMARY. THE SALE SHALL BE SUBJECT TO THE PROCEDURES OUTLINES

IN THE SALES PROCEDURES ORDER.

                                      BASIS FOR RELIEF

A.     Motion To Sell Property Of The Estate Other Than In The Ordinary Course Of
       Business Free And Clear Of Any Liens. Claims. Interests or Encumbrances

       23.     Pursuant to 11 U.S.C. §§ 363(b) and (f), a debtor-in-possession, after notice and a

hearing, may sell property of the estate other than in the ordinary course of business free and

clear of any liens, claims, encumbrances or interests.

       24.     The Plan Administrator submits that approval of the relief sought herein is in the

best interests of the bankruptcy estate, its creditors and other parties in interest. The Plan

Administrator further submits that delaying a sale of the Property is not in the best interest of the

estate or its creditors because of the cost of continuing to maintain and insure the Property.

Moreover, winter is quickly approaching and the cost of winterizing and maintaining the

Property will increase and drain the resources of the bankruptcy estate.

       25.      As such, it is imperative that the Debtor move forward with the sale of the

Property as quickly as reasonably possible.

       26.     Pursuant to the terms of the Plan, the Plan Administrator is charged with the task

of liquidating all of the assets of the estate for the benefit of the creditors and the proposed sale

of the Property facilitates that process and represents a sound exercise of the Debtor’s business

judgment.

       27.     The Plan Administrator submits that the consideration to be paid by the Purchaser

or other Winning Bidder, as applicable, represents the fair market value for the Property.

Moreover, the Sale to the Purchaser will be subject to the Sale Procedures Order which sets forth


                                                 6
 Case 17-31042       Doc 468      Filed 10/11/18 Entered 10/11/18 13:47:05             Desc Main
                                   Document     Page 7 of 13




the means for obtaining the highest and best offer for the Property in order to maximize value for

the bankruptcy estate.

       28.     Because the Plan Administrator is selling the Property in accordance with his

duties under the Plan, this does not constitute a sale of substantially all of the assets of the

Chapter 11 Debtor “outside” a plan of reorganization in violation of In re: Lionel Corp., 722

F.2d. 1063 (2d. Cir. 1983). Even if the sale of the Property was being sold outside of a plan, the

standards set forth in Lionel would still be met. The Lionel decision requires that a debtor

articulate a sound business reason for a sale of substantially all of its assets other than in the

ordinary course of business by way of a motion pursuant to 11 U.S.C. § 363 rather than through

a plan of reorganization or liquidation. Factors set forth by the Second Circuit Court of Appeals

in the Lionel decision weigh in favor of this Court approving the Sale in the case at bar

       (a)     There is not a substantial likelihood that a plan of reorganization can be proposed
               and confirmed in the near future. Although the Debtor has filed a Plan of
               Liquidation and is seeking to move forward expeditiously with confirmation of
               same, the sale of the Trucks should not be delayed until confirmation because as
               set forth herein, the Trucks will deteriorate in value if not sold on an expeditious
               basis.

       (b)     The consideration to be obtained from the Sale as proposed represents fair market
               value for the Trucks and remains subject to higher and better offers which the
               Debtor continues to solicit.

       (c)     There is no probability that Bailey can revitalize the business given the level of
               debt and the lack of time and resources presently available to do so.

       29.     Although the Plan Administrator is not seeking to sell substantially all of its assets

outside of a plan, the foregoing factors would nonetheless militate in favor of this Court

approving the proposed Sale in accordance with the analysis set forth in Lionel. Moreover, it is

respectfully submitted that the Sale should be authorized where the value received is the highest




                                                 7
 Case 17-31042        Doc 468      Filed 10/11/18 Entered 10/11/18 13:47:05             Desc Main
                                    Document     Page 8 of 13




and best available and the debtor has established that the assets will lose value if not disposed of

promptly. See, In re: Chateaugav Corporation, 973 F.2d. 141 f2d. Cir. 1982).

       30.     Pursuant to Local Rule of Bankruptcy Procedure 6004-1, an appraisal is ordinarily

required prior to any sale not in the ordinary course of business unless the trustee or debtor-in-

possession determines that such appraisal is not warranted under the facts of the case. In light of

the short time frame sought for the sale of the Property, the costs and delay associated with the

procurement of an appraisal, and the limited market for the Property, it is respectfully submitted

that sufficient cause exists to dispense with the need for an appraisal at this time.

B.     Purchaser Entitled to Protections Of Bankruptcy Code Section 363(m)

       31.     Section 363(m) of the Bankruptcy code provides:

               The reversal or modification on appeal of an authorization under
               subsection (b) or (c) of this section of a sale or lease of property does not
               affect the validity of a sale or lease under such authorization to an entity
               that purchased or leased such property in good faith, whether or not such
               entity knew of the pendency of the appeal, unless such authorization and
               such sale or lease were stayed pending appeal.

11 U.S.C. § 363(m). While the Bankruptcy Code does not define "good faith", the Seventh

Circuit in In the Matter of Andy Frain Services. Inc., 798 F.2d 1113 (7th Cir. 1986) held that:

               The requirement that a purchaser act in good faith . . . speaks to the
               integrity of his conduct in the course of the sale proceedings. Typically,
               the misconduct that would destroy a purchaser's good faith status at a
               judicial sale involves fraud, collusion between the purchaser and other
               bidders or the trustee, or an attempt to take grossly unfair advantage of
               other bidders.

789 F.2d at 1125 (emphasis omitted) (quoting In re Rock Indus. Mach. Corp., 572 F.2d

1195,1198 (7th Cir. 1978) (interpreting Bankruptcy Rule 805, the precursor of section 363(m)).




                                                  8
 Case 17-31042        Doc 468     Filed 10/11/18 Entered 10/11/18 13:47:05             Desc Main
                                   Document     Page 9 of 13




       32.     As set forth above, the Purchaser was selected by the Debtor only after

determining that the Purchaser's terms were likely to be the most favorable submitted by any

party. The Purchase Agreement was the result of arms-length negotiations and was not tainted

by fraud, collusion or bad faith. Accordingly, the Debtor respectfully requests that the Court

make a finding that the Purchaser is entitled to the protections of 11 U.S.C. § 363(m).

C.     The Sale Should Be Free And Clear Of Liens, Claims, Encumbrances and Interests,
       Other Than Permitted Encumbrances.

       33.     Under Section 363(f) of the Bankruptcy Code, a debtor-in-possession may sell

property free and clear of any lien, claim, or interest in such property if, among other things:

       (a)     applicable nonbankruptcy law permits sale of such property free and clear of such
               interest;

       (b)     such entity consents;

       (c)     such interest is a lien and the price at which such property is sole is greater than
               all liens on such property;

       (d)     such interest is in bona fide dispute; or

       (e)     such entity could be compelled in a legal or equitable proceeding, to accept a
               money satisfaction of such interest.

11 U.S.C. § 363(f).

       34.     Because Section 363(f) of the Bankruptcy Code is drafted in the disjunctive,

satisfaction of any one of its five requirements will be sufficient to permit the sale of the Assets

free and clear of liens, claims, encumbrances, pledges, mortgages, security interests, charges,

options, and other interests (collectively, the “Interests”). The Debtor satisfies at least two of

these requirements. There are no liens on the Property other than permitted encumbrances and as

such there is no party which must consent to the relief.




                                                  9
 Case 17-31042       Doc 468     Filed 10/11/18 Entered 10/11/18 13:47:05            Desc Main
                                 Document      Page 10 of 13




       35.     In addition, any holders of Interests could be compelled to accept a money

satisfaction of their Interests in legal or equitable proceedings in accordance with Section

363(f)(5) of the Bankruptcy Code. Such legal or equitable proceedings include proceedings to

confirm a plan of reorganization, under which the holder of a lien may be compelled to accept

payment in satisfaction of its lien pursuant to section 1129(b)(2)(A) of the Bankruptcy Code.

       36.     Based upon the foregoing, the sale of the Property, free and clear of liens, claims,

encumbrances and interests other than permitted encumbrances, should be approved under

section 363(f) of the Bankruptcy Code.

D.     The Plan Administrator Should Be Authorized to Pay the Broker’s Commission at
       Closing

       37.     Pursuant to the exclusive listing agreement between the Plan Administrator and

the Broker, the Broker is entitled to receive a commission of six percent (6%) of the sale price,

three percent of which will be paid to the Purchaser’s Broker, NAI James E. Hanson. The

exclusive listing agreement is appended to the Application for an Order Authorizing the

Employment of a Real Estate Broker (ECF No. 138) which Application was approved by Order

of this Court dated November 17, 2017 (ECF No. 203). The Plan Administrator seeks authority

to pay the commission from the proceeds of the sale at closing.

E.     The Sale Should be Declared Exempt From Taxes Under 11 U.S.C. § 1146(a)

      38.      Section 1146(a) of the Bankruptcy Code provides that:

               The issuance, transfer, or exchange of a security, or the making or delivery
               of an instrument of transfer under a plan confirmed under Section 1129 of
               this Title, may not be taxed under any law imposing a stamp tax or similar
               law.




                                                10
    Case 17-31042    Doc 468      Filed 10/11/18 Entered 10/11/18 13:47:05            Desc Main
                                  Document      Page 11 of 13




       39.     Because the Property is being sold pursuant to and in accordance with the Plan,

all state and local conveyance taxes associated with the recording of the deed are exempt in

accordance with 11 U.S.C. § 1146.

E.      The Court Should Find That There is No Requirement to Comply with the State of
        Connecticut Transfer Act

       40.     Section 22a-134(a) of the Connecticut General Statutes which provides for the

transfer of hazardous waste establishments provides in relevant part that “no person shall transfer

an establishment except in accordance with the provisions of Section 22a-134 to 22a-134(e),

inclusive. Notwithstanding any provision of Section 22a-134 to 22a-134(e), inclusive a person

appointed by the Superior Court or any other court to sell, convey or partition real estate or a

person appointed as a trustee in bankruptcy shall not be deemed a party associated with the

transfer of an establishment and shall not be required to comply with the provisions of Sections

22a-134 to 22a-134(e), inclusive.” See C.G.S. § 22a-134(a).

       41.     The Plan Administrator was appointed by this Court to serve as the Plan

Administrator of the Plan confirmed in this case. The Plan confers upon the Plan Administrator

the authority and duty to liquidate the assets of the Estate. The Property is an asset of the Estate

and the Plan Administrator was authorized and appointed to sell the Property by this Court and

as such, falls into the exceptions identified in C.G.S. § 22a-134(a).           As such the Plan

Administrator is not required to comply with the provisions of C.G.S. §§ 22a-134 to 22a-134(e).

.




                                                11
 Case 17-31042          Doc 468   Filed 10/11/18 Entered 10/11/18 13:47:05              Desc Main
                                  Document      Page 12 of 13




E.     The Court Should Waive Or Reduce The Fourteen Day Stay Set Forth In Fed. R.
       Bankr. P. 6004(h) and 6006(d)

       42.     Pursuant to Bankruptcy Rule 6004(h) and 6006(d), unless the court orders

otherwise, all orders authorizing the sale of property pursuant to § 363 of the Bankruptcy Code

and all orders authorizing the assumption and assignment of executory contracts and unexpired

leases are automatically stayed for 14 days after entry of the order. Fed. R. Bankr. P. 6004(g) and

6006(d). The purpose of Bankruptcy Rule 6004(h) and 6006(d) is to provide sufficient time for

an objecting party to appeal before the order can be implemented. See Advisory Committee

Notes to Fed. R. Bankr. P. 6004(h).

       43.     Although Bankruptcy Rule 6004(h) and 6006(d), and the Advisory Committee

Notes are silent as to when a court should "order otherwise" and eliminate or reduce the 14 day

stay period, Collier suggests that the 14 day stay period should be eliminated to allow a sale or

other transaction to close immediately “where there has been no objection to the procedure.” 10

Collier on Bankruptcy 15th Ed. Rev., ¶ 6064.09 (L. King, 15th rev. ed. 1988). Furthermore,

Collier provides that if an objection is filed and overruled, and the objecting party informs the

court of its intent to appeal, the stay may be reduced to the amount of time actually necessary to

file such appeal. Id.

       44.     To preserve the value of the Property, it is critical that the Debtor close the Sale as

practical after all closing conditions have been met or waived.           Accordingly, the Debtor

respectfully requests that the Court waive the 14-day stay periods to the minimum amount of

time needed by any objecting party to file its appeal to allow the Sale to close as provided

pursuant to the terms of the Purchase Agreement.




                                                 12
 Case 17-31042        Doc 468     Filed 10/11/18 Entered 10/11/18 13:47:05            Desc Main
                                  Document      Page 13 of 13




          WHEREFORE, the Debtor respectfully requests that the Court issue an order under 11

U.S.C. §§105(a), 363 and 365 and Fed. R. Bankr. P. 6004 and 6006 authorizing and approving

(a) the sale of the Property free and clear of liens, claims, interests and encumbrances and (b)

other related relief; and granting such other and further relief as the Court may deem just and

proper.

Dated: Bridgeport, CT                         Respectfully submitted,
       October 11, 2018
                                              PULLMAN & COMLEY, LLC
                                              COUNSEL TO THE PLAN ADMINISTRATOR


                                              By: /s/ Elizabeth J. Austin
                                                  Elizabeth J. Austin (ct04384)
                                                  Pullman & Comley, LLC
                                                  850 Main Street, P.O. Box 7006
                                                  Bridgeport, CT 06601-7006
                                                  Tel: 203 330 2243
                                                  Fax: 203 576 8888
                                                  eaustin@pullcom.com




                                                13
ACTIVE/79128.7/EA/7709142v1
